                         Case 5:20-cr-00184-EJD Document 1 Filed 04/30/20 Page 1 of 1
PROB 22                                                                                               DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                             Apr 30 2020

TRANSFER OF JURISDICTION                                                                              19CR03535-002-BAS
                                                                                                      DOCKET NUMBER (Rec. Court)

                                                                                                      CR 20-00184-EJD
NAME AND ADDRESS OF                                                  DISTRICT                         DIVISION

Jose Ruiz-Montes                                                       Southern California               San Diego
766 Maria Way
                                                                     NAME OF SENTENCING JUDGE
Gilroy, CA 95020                                                     Cynthia Ann Bashant
                                                                     U.S. District Judge
                                                                     DATES OF                         FROM            TO

                                                                     supervised release               02/24/2020      02/23/2021
OFFENSE
18 U.S.C. § 1001, False Statement to Government Agency, a Class D felony




PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA
IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 3605 the jurisdiction of the Supervised Releasee named above
be transferred with the records of the Court to the United States District Court for the Northern District of California
upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of supervised
release may be changed by the District Court to which this transfer is made without further inquiry of this court.*




              4/24/2020
        Date                                                           Cynthia Ann Bashant
                                                                       U.S. District Judge

*This sentence may be deleted at the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
IT IS HEREBY ORDERED that jurisdiction over the above-named be accepted and assumed by this Court from and
after the entry of this order.




              April 28, 2020
        Effective Date                                                 United States District Judge




                                                                                                                     bmc
